USCA11 Case: 20-11425    Date Filed: 10/18/2021   Page: 1 of 21




                                                   [PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-11425
                 ____________________


RONALD COX,
                                            Plaintiff-Appellant,
versus
DEPUTY WARDEN BENJIE NOBLES,
OFFICER CRUMP,
WARDEN PERRY,
SERGEANT DAVIS,
WARDEN TED PHILBIN,
UNIT MANAGER HARRIS,


                                        Defendants-Appellees.
USCA11 Case: 20-11425           Date Filed: 10/18/2021        Page: 2 of 21




2                         Opinion of the Court                     20-11425

                       ____________________

            Appeal from the United States District Court
               for the Southern District of Georgia
              D.C. Docket No. 1:19-cv-00031-JRH-BKE
                       ____________________


Before JORDAN, JILL PRYOR, and TJOFLAT, Circuit Judges.
JILL PRYOR, Circuit Judge:
     Ronald Cox, a transgender woman, sued six Georgia De-
partment of Corrections (“GDC”) officials, alleging that other
prisoners sexually assaulted and physically attacked her 1 at three
Georgia prisons. Invoking 42 U.S.C. § 1983, Cox alleged that the
GDC officials, in failing to protect her, violated her constitutional
rights under the Eighth Amendment. She further alleged that
three of the six GDC officials exhibited deliberate indifference to
the substantial risk of serious harm she faced as a transgender in-
mate by failing to comply with the Prison Rape Elimination Act
(the “PREA”), 34 U.S.C. §§ 30301, et seq.




1 Cox has been inconsistent in the use of self-referential gender pronouns. In
the amended complaint, Cox used the pronouns “he/him/his.” In the reply
brief on appeal, however, Cox uses the pronouns “she/her/hers.” Because
Cox’s reply brief is the most recent of these filings, we assume Cox currently
wishes to use the pronouns “she/her/hers.”
USCA11 Case: 20-11425             Date Filed: 10/18/2021       Page: 3 of 21




20-11425                     Opinion of the Court                            3

        The district court granted the GDC officials’ motion to
dismiss Cox’s amended complaint on the ground that the GDC
officials were entitled to qualified immunity. The district court
determined that Cox failed to allege facts sufficient to establish
that the GDC officials violated her Eighth Amendment rights.
The district court also rejected Cox’s claim against three of the
defendants based on their alleged failure to comply with the
PREA. Although our analysis differs from the district court’s as to
Cox’s Eighth Amendment claim against one of the GDC officials,
Unit Manager Harris, 2 we ultimately agree with the district
court’s conclusions. After careful consideration and with the ben-
efit of oral argument, we affirm the district court.

                        I.       BACKGROUND 3
A.     Factual Background
      Cox was assaulted at three different prisons for male in-
mates: Autry State Prison, Central State Prison, and Augusta State



2 Cox’s amended complaint does not provide the first names for four of the
GDC officials. She styles those four GDC officials as follows: “Unit Manager
Harris,” “Officer Crump,” “S[er]g[ean]t Davis,” and “Warden Perry.” Doc.
16 at 2–3 ¶¶ 3–6.
3 When reviewing an order granting a motion to dismiss, we accept as true
all well-pled allegations in the operative complaint and construe them in the
light most favorable to the plaintiff. See Hunt v. Aimco Props., L.P., 814 F.3d
1213, 1218 n.2 (11th Cir. 2016). We therefore recite the facts as Cox has al-
leged them.
USCA11 Case: 20-11425          Date Filed: 10/18/2021       Page: 4 of 21




4                        Opinion of the Court                    20-11425

Medical Prison. At each of these institutions, Cox received estro-
gen injections, causing her to present with female features. Doc.
16 at 4 ¶ 10. Cox’s identity as a transgender woman within these
male prisons made her a target for sexual and other physical
abuse she was forced to endure at the hands of other inmates. In
this section, we review the allegations about each assault she suf-
fered and then the procedural history of this case.
       Cox’s story begins at Autry. After arriving at Autry, she
filed a “P.R.E.A[.] complaint” with Benjie Nobles, a deputy war-
den at the prison. Id. ¶ 11. The amended complaint contains no
information about the contents of this, or any other, PREA doc-
ument Cox filed with any prison official. But after Cox filed it,
Nobles “had [Cox] moved into a cell with Rashad Stanford,” an-
other prisoner, who threatened Cox with a weapon and sexually
assaulted her. Id.
       Following the assault, Cox reported the incident to another
officer, Crump.4 Crump took no action to separate Cox and Stan-
ford, even though Cox notified Crump that Stanford “had a


4 Although Cox named Crump as a defendant in her amended complaint,
she never served him with a copy of the complaint, and the district court
dismissed her claim against him. See Fed. R. Civ. P. 4(m). Cox does not ar-
gue on appeal that the district court erred in dismissing her claim against
Crump and thus has abandoned any challenge to the dismissal of that claim.
See Timson v. Sampson, 518 F.3d 870, 874 (“[I]ssues not briefed on ap-
peal . . . are deemed abandoned.”). Thus, we do not discuss further Cox’s
claim against Crump.
USCA11 Case: 20-11425        Date Filed: 10/18/2021     Page: 5 of 21




20-11425               Opinion of the Court                         5

shank.” Id. at 5 ¶ 12. In addition to speaking with Crump, Cox
“immediately filed a[nother] PREA.” Id ¶ 13. Nobles investigated
the incident but initially took no action to separate her from Stan-
ford. Cox was then sent to the hospital for medical attention. Up-
on her return, she was “transferred out of the cell with [Stanford]
and placed on lockdown for 30 days until [s]he was transferred to
Central State Prison.” Id. ¶ 14.
       After arriving at Central, Cox requested “PREA protection”
from Perry, the prison’s warden. Id. at 6 ¶ 15. When Perry failed
to grant this request, Cox “filed grievances about not being pro-
tected in accordance with PREA.” Id. After Cox filed these PREA
documents, Benjamin Israel, another Central prisoner, attacked
Cox from behind while she was watching television. Israel “hit
[Cox] so hard that [s]he fell to the ground.” Id. He then “proceed-
ed to kick [her] in the abdomen and punch [her] continuously.”
Id. No prison official broke up the fight; Cox attributed this lack of
response to Central’s being “short staffed.” Id. She alleged that
there was only “one officer watching four pods.” Id. About four
months after the attack, Cox was transferred to Augusta.
      Upon arriving at Augusta, Cox requested that Ted Philbin,
the warden there, provide her “PREA protection.” Id. ¶ 16. Ac-
cording to Cox, she was “not placed in a safe environment pro-
vided by PREA.” Id. She “filed grievances” to that effect. Id.
      While at Augusta, Cox was assaulted twice by another
prisoner, Terry Frasier. The first assault began after Cox entered
the shower, where Frasier was masturbating. Thinking Cox was
USCA11 Case: 20-11425            Date Filed: 10/18/2021        Page: 6 of 21




6                         Opinion of the Court                      20-11425

watching him, Frasier threatened her. Later that day, Frasier
pulled out a shank and attacked Cox, who “fought back with a
lock in a sock.” Id. at 7 ¶ 17.
      Following the first assault, Cox filed a PREA document, the
substance of which was relayed to Harris, a unit manager at the
prison. 5 After no action was taken, Cox approached Harris and
asked “why Frasier had not been moved from the cell.” Id. ¶ 20.
Harris responded that “Cox should be moved.” Id. Prison officials
then moved Cox to a new cell, but she remained in the same
dorm as Frasier.
       Sometime after Cox was relocated, a second assault took
place. During this incident, she “was critically stabbed by Terry
Frasier and hospitalized for six days.” Id. at 8 ¶ 21. When she re-
turned from the hospital, Cox was placed “on lockdown in a
PREA dorm.” Id.




5 The amended complaint referred to this official as “Sgt. Harris.” Doc. 16. at
7 ¶ 20. Cox made no mention of “Sgt. Harris” when formally listing the par-
ties under the header “Defendants.” Doc. 16 at 2–3. Instead, the amended
complaint listed “Unit Manager Harris” as a defendant. Id. at 3 ¶ 6. The dis-
trict court treated “Sgt. Harris” and “Unit Manager Harris” as the same per-
son, and the briefing on appeal assumes that references to “Sgt. Harris” are
references to defendant Unit Manager Harris. For the sake of clarity, we do
the same.
USCA11 Case: 20-11425            Date Filed: 10/18/2021         Page: 7 of 21




20-11425                   Opinion of the Court                               7

B.     Procedural History
       Cox brought this § 1983 action alleging that the GDC offi-
cials violated her constitutional rights. Specifically, Cox alleged
that at all three prisons, officials Nobles, Perry, Davis, 6 and Harris
violated her Eighth Amendment rights through their failure to
protect her. In addition, Cox alleged that Nobles, 7 Perry, and
Philbin were “deliberately indifferent” under the PREA because
they were notified of Cox’s transgender status and failed to “take
affirmative steps” to protect her from attacks or transfer her to
“PREA segregated facilities or dormitories.” Id. ¶ 22. Cox sought
compensatory damages against all defendants.
       The GDC officials moved to dismiss Cox’s amended com-
plaint. Invoking the affirmative defense of qualified immunity,
they argued that they had acted in their discretionary authority


6 The district court noted that the amended complaint contained no allega-
tions about Davis. As a result, the district court dismissed Cox’s claims
against Davis for failure to state a claim. Cox does not argue on appeal that
the district court erred in dismissing her claim against Davis and thus has
abandoned any challenge to the dismissal. See Timson, 518 F.3d at 874.
7 Cox alleged this claim against “all wardens,” but she did not individually
name the warden defendants. Doc. 16 at 8 ¶ 22. Thus, it is unclear whether
Cox intended to assert this claim against Nobles, who was a deputy warden.
Cox’s factual allegations against Nobles are similar to those she raised against
the other warden defendants, however. On appeal, the GDC officials assume
that the claim was alleged against Nobles, and Cox did not object to that as-
sumption in her reply brief. We therefore join the defendants in assuming
that she intended to assert this claim against Nobles.
USCA11 Case: 20-11425          Date Filed: 10/18/2021       Page: 8 of 21




8                        Opinion of the Court                    20-11425

and the burden was on Cox to allege violations of federal law that
were clearly established at the time. As to Cox’s traditional Eighth
Amendment claims, the officials argued that her factual allega-
tions were inadequate to state a violation of federal law. As to her
claims based on the PREA, the GDC officials argued that alleged
PREA violations alone do not constitute Eighth Amendment vio-
lations. Relatedly, the GDC officials argued that the PREA did not
create any federal rights enforceable through § 1983.
       The district court granted the motion as to all defendants,
concluding that Cox failed to allege facts sufficient to state a claim
and that the GDC officials were entitled to qualified immunity.
Regarding Cox’s Eighth Amendment claims against Nobles, Per-
ry, Davis, and Harris, the district court concluded that she failed
to allege facts sufficient to state a constitutional violation. For her
claims against Nobles, Perry, and Philbin based on their alleged
failure to comply with the PREA, the district court rejected what
it saw as Cox’s attempt to create an end-run around the Eighth
Amendment analysis; it dismissed those claims, reasoning that
PREA violations are not per se Eighth Amendment violations. Af-
ter concluding that Cox had failed to allege a constitutional viola-
tion, the district court dismissed all claims on qualified immunity
grounds.8



8 Cox represents in her briefing that the district court did not answer the
question of whether the GDC officials were entitled to qualified immunity.
The GDC officials disagree; they take the position that Cox’s amended com-
USCA11 Case: 20-11425            Date Filed: 10/18/2021        Page: 9 of 21




20-11425                  Opinion of the Court                               9

       This is Cox’s appeal.
                   II.     STANDARD OF REVIEW
       We review de novo the district court’s grant of a motion to
dismiss for failure to state a claim under Federal Rule of Civil Pro-
cedure 12(b)(6). Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283,
1288 (11th Cir. 2010). In our review, we accept the allegations in
the complaint as true and construe them in the light most favora-
ble to the plaintiff. See Ga. State Conf. of the NAACP v. City of
LaGrange, 940 F.3d 627, 631 (11th Cir. 2019). Although “a com-
plaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiff’s obligation to provide the
grounds of his entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of a cause of action’s ele-
ments will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007) (alteration adopted) (internal quotation marks omitted). A
complaint must contain “sufficient factual matter, accepted as
true, to state a claim for relief that is plausible on its face.” Ash-
croft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks
omitted). A district court may properly dismiss a complaint if it
rests only on “conclusory allegations, unwarranted factual deduc-



plaint was dismissed on qualified immunity grounds. The district court noted
that, in answering whether Cox had stated a claim, it was answering whether
the GDC officials had succeeded in asserting the affirmative defense of quali-
fied immunity. We accept the district court’s characterization of its ruling at
face value.
USCA11 Case: 20-11425         Date Filed: 10/18/2021   Page: 10 of 21




10                     Opinion of the Court                20-11425

tions or legal conclusions masquerading as facts.” Davila v. Delta
Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).
                       III.     DISCUSSION
       The affirmative defense of qualified immunity “generally
shields government officials from liability for civil damages ‘inso-
far as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have
known.’” Simmons v. Bradshaw, 879 F.3d 1157, 1162 (11th Cir.
2018) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). A
government official asserting a qualified immunity defense bears
the initial burden of showing “he was acting within his discretion-
ary authority.” Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th
Cir. 2007). Here, Cox does not dispute that the GDC officials
were acting within their discretionary authority. The burden
therefore shifts to Cox to show that, when we view the com-
plaint’s allegations in her favor, “(1) the defendant[s] violated a
constitutional right, and (2) this right was clearly established at
the time of the alleged violation.” Holloman ex rel. Holloman v.
Harland, 370 F.3d 1252, 1264 (11th Cir. 2004).
USCA11 Case: 20-11425          Date Filed: 10/18/2021        Page: 11 of 21




20-11425                  Opinion of the Court                            11

       We proceed by addressing whether Cox’s amended com-
plaint alleged a violation of federal law9 and then address Cox’s
claims involving the PREA.
A.     Cox Failed to State an Eighth Amendment Failure-to-
       Protect Claim.
       The Eighth Amendment prohibits the federal government,
and state governments through the Due Process Clause of the
Fourteenth Amendment, from inflicting “cruel and unusual pun-
ishments.” U.S. Const. amend. VIII. The prohibition on cruel and
unusual punishments requires prison officials to “take reasonable
measures to guarantee the safety of the inmates.” Farmer v.
Brennan, 511 U.S. 825, 832 (1994) (internal quotation marks omit-
ted). The duty to protect encompasses “protect[ing] prisoners
from violence at the hands of other prisoners.” Id. at 833 (internal
quotation marks omitted). When a plaintiff invokes this principle
in a lawsuit against prison officials, we often refer to the plaintiff’s
claims as “failure-to-protect” claims.
        To succeed on a failure-to-protect claim, a plaintiff must
satisfy three elements. First, the plaintiff must show that she was
“incarcerated under conditions posing a substantial risk of serious
harm.” Id. at 834. Second, the plaintiff must show that the “prison
official [had] a sufficiently culpable state of mind,” amounting to


9 Because we conclude that Cox failed to allege violations of federal law, we
do not decide whether the federal law in question was “clearly established”
at the time of the alleged assaults.
USCA11 Case: 20-11425      Date Filed: 10/18/2021     Page: 12 of 21




12                     Opinion of the Court               20-11425

“deliberate indifference.” Id. (internal quotation marks omitted).
Third, and finally, the plaintiff must demonstrate causation—that
the constitutional violation caused her injuries. Caldwell v. War-
den, FCI Talladega, 748 F.3d 1090, 1099 (11th Cir. 2014). Cox
must establish all three elements to prevail on her failure-to-
protect claims.
        This appeal turns on whether Cox adequately alleged the
second element—deliberate indifference. Deliberate indifference
exists when a prison official “knows of and disregards an excessive
risk to inmate health or safety.” Farmer, 511 U.S. at 837. “Deliber-
ate indifference has two components: one subjective and one ob-
jective.” Mosley v. Zachery, 966 F.3d 1265, 1270 (11th Cir. 2020)
(internal quotation marks omitted). A prisoner must establish
“both that [1] the defendant actually (subjectively) knew that [the
prisoner] faced a substantial risk of serious harm and that [2] the
defendant disregarded that known risk by failing to respond to it
in an (objectively) reasonable manner.” Id. (alterations adopted)
(internal quotation marks omitted). Because the deliberate-
indifference analysis is determinative of Cox’s Eighth Amendment
claims, we examine whether Cox plausibly alleged that each de-
fendant acted with deliberate indifference.
        1.    For the Attack at Autry State Prison, Cox Failed to
              Allege that Nobles Acted with Deliberate Indiffer-
              ence.
       Cox failed to allege the subjective component of deliberate
indifference against Nobles. To satisfy the subjective component,
Cox had to allege that before the assault at Autry Nobles was
USCA11 Case: 20-11425      Date Filed: 10/18/2021    Page: 13 of 21




20-11425              Opinion of the Court                      13

“aware of facts from which the inference could be drawn that a
substantial risk of serious harm exist[ed]” and that Nobles “dr[ew]
the inference.” Farmer, 511 U.S. at 837. But none of the allega-
tions in the amended complaint indicated that Nobles was aware
of any danger facing Cox before the assault at Autry.
       To be sure, Cox alleged that she filed a “P.R.E.A. com-
plaint” before prisoner Stanford assaulted her and that Nobles re-
viewed that document. Doc. 16 at 4 ¶ 11. But the amended com-
plaint provided no clue about what the PREA complaint commu-
nicated. We cannot tell from Cox’s allegations whether in the
PREA complaint she, for example, informed Nobles of her identi-
ty as a transgender person, requested segregated housing, or
communicated to Nobles that she believed she was in danger. In-
stead, the amended complaint merely alleged that after receiving
the PREA complaint—the contents of which were unspecified—
“Nobles . . . had [Cox] moved into a cell with Rashad Stanford
who sexually assaulted and threatened [her] with a weapon.” Id.
We find no allegation to support an inference that Nobles knew
Stanford posed a danger to Cox. We thus conclude that Cox failed
to allege Nobles acted with the deliberate indifference necessary
to sustain her Eighth Amendment claim against him.
      2.     For the Attack at Central State Prison, Cox Failed to
             Allege that Perry Acted with Deliberate Indifference.
       We turn next to Cox’s failure-to-protect claim against Per-
ry, the warden at Central. Only one paragraph in the amended
complaint contained allegations about Perry. Cox alleged that
USCA11 Case: 20-11425       Date Filed: 10/18/2021    Page: 14 of 21




14                     Opinion of the Court                20-11425

upon her transfer to Central she filed a PREA document, which
Perry reviewed. As with the Autry PREA allegations, the amend-
ed complaint shed no light on what the PREA document com-
municated to Perry. We do not know, for example, whether Cox
detailed what had happened to her at Autry. After Perry received
the PREA document, Cox alleged, prisoner Israel physically at-
tacked her while she was watching television. Here again, we find
no allegations to support an inference that before the assault Per-
ry was subjectively aware of any danger facing Cox at Central.
Thus, Cox failed to allege that Perry acted with deliberate indif-
ference.
      3.     For the Attacks at Augusta State Medical Prison, Cox
             Failed to Allege that Harris Acted with Deliberate
             Indifference.
       By contrast, as to Harris, Cox sufficiently alleged the sub-
jective component of the deliberate indifference test. Our decision
in Rodriguez v. Secretary for Department of Corrections offers
insight into the subjective component. 508 F.3d 611 (11th Cir.
2007). In Rodriguez, we considered whether two prison-official
defendants, Raymond Kugler and Charles Johnson, were subjec-
tively aware of a substantial risk of serious harm facing the pris-
oner-plaintiff, Miguel Rodriguez, ahead of a brutal prison attack.
Id. at 613. The summary judgment record indicated that Rodri-
guez “verbally informed [Defendant] Kugler” on “at least two oc-
casions” of threats made against his life. Id. at 618. Similarly, Ro-
driguez “spoke to [Defendant] Johnson on a number of occasions
USCA11 Case: 20-11425           Date Filed: 10/18/2021       Page: 15 of 21




20-11425                  Opinion of the Court                             15

regarding the threats on his life.” Id. at 614. Besides those conver-
sations, Rodriguez filed “an Inmate Request form” in which he
communicated that he feared for his safety and requested protec-
tion. Id. In vacating the district court’s grant of summary judg-
ment for the defendants, we concluded that Rodriguez’s commu-
nications comprised “enough evidence of subjective knowledge to
get [Rodriguez’s] claim to a jury.” Id. at 618.
      We find Cox’s factual allegations, assumed to be true, more
compelling than the summary judgment evidence in Rodriguez.
Cox alleged that Harris was aware of a fight between Frasier and
Cox in which Frasier wielded a shank, and Cox wielded a lock in a
sock. 10 According to the amended complaint, then, Harris was
aware of more than the mere threat of future violence present in
Rodriguez—Harris was aware that violence had already taken
place. More than that, Cox alleged Harris was aware that she and
Frasier remained cellmates after the assault, making further con-
flict likely. And Cox alleged that Harris actually drew the infer-
ence that Cox was in danger because Harris agreed that Cox and
Frasier should be separated. In light of our decision in Rodriguez,




10 Cox alleged that unnamed officials were aware of the first assault at Au-
gusta and that after the assault Harris agreed that Cox should be moved out
of the cell she shared with Frasier. Taken together, these allegations support
an inference that Harris knew about the first assault before the second as-
sault took place.
USCA11 Case: 20-11425           Date Filed: 10/18/2021        Page: 16 of 21




16                        Opinion of the Court                      20-11425

Cox sufficiently alleged that Harris had subjective knowledge that
Cox faced a substantial risk of serious harm.11
       But Cox failed to state a failure-to-protect claim against
Harris nonetheless. Having satisfied the subjective component of
deliberate indifference, Cox was also required to allege facts sug-
gesting that Harris acted in an objectively unreasonable manner.
“[P]rison officials who actually knew of a substantial risk to in-
mate health or safety may be found free from liability if they re-
sponded reasonably to the risk, even if the harm ultimately was
not averted.” Farmer, 511 U.S. at 844. “An official responds to a
known risk in an objectively unreasonable manner if he knew of
ways to reduce the harm but knowingly declined to act or if he
knew of ways to reduce the harm but recklessly declined to act.”
Rodriguez, 508 F.3d at 620 (internal quotation marks omitted).
But a prison official “who act[s] reasonably cannot be found liable
under the Cruel and Unusual Punishments Clause.” Farmer, 511
U.S. at 837.




11 The district court’s analysis diverges from ours on this point. The district
court concluded that Cox failed to allege Harris was subjectively aware of a
substantial risk of serious harm. Still, we may affirm on other grounds sup-
ported by the record. See Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256
(11th Cir. 2001) (“[W]e may affirm [a district court’s] judgment on any
ground that finds support in the record.” (internal quotation marks omit-
ted)).
USCA11 Case: 20-11425       Date Filed: 10/18/2021    Page: 17 of 21




20-11425               Opinion of the Court                       17

        Our decision in Mosley guides us on what constitutes an
objectively reasonable response by a prison official who is subjec-
tively aware of a substantial risk of serious harm facing a prisoner.
In Mosley, we affirmed the district court’s grant of summary
judgment for the prison-official defendant, Zachery. 966 F.3d at
1276. The summary judgment record indicated that the prisoner
plaintiff, Mosley, had told Zachery of a threat made against Mos-
ley’s life by another prisoner, Taylor. Id. at 1268. After Mosley re-
ported the threat, Zachery indicated that she was available to talk
with Mosley about the threat and that she would “look into” re-
moving Taylor from Mosley’s dorm. Id. at 1269. Zachery parted
from the conversation by sending Mosley “to the safety of count
time”—a supervised procedure in which prisoners stand in front
of their cells for a formal headcount. Id. at 1275. But just after
count time, Taylor attacked Mosley. Id. at 1269. The district court
found that although Zachery was subjectively aware of danger
facing Mosley, she was entitled to summary judgment because it
was not objectively unreasonable to wait until after count time, a
period when prisoners were visible and supervised, to take action.
Id. at 1272.
        In Mosley, we noted that the objective component is a con-
text-specific one. Id. at 1272. We posed a hypothetical in which “a
prisoner [comes] running to a corrections official as the prisoner
[is] being chased by his shiv-wielding cellmate who [is] yelling, ‘I
will kill you.’” Id. at 1271. Under those circumstances, we ob-
served, it might be “unreasonable to respond in any manner other
USCA11 Case: 20-11425         Date Filed: 10/18/2021       Page: 18 of 21




18                       Opinion of the Court                    20-11425

than immediately placing [the] threatened prisoner in protective
custody.” Id. But in less exigent circumstances “it is not an unrea-
sonable response to see that the prisoners are separated and su-
pervised while the official investigates the threat and looks into
her options.” Id. at 1271–72. Put differently, the reasonableness of
the response is dependent upon the exigence of the specific cir-
cumstances.
        The trouble with Cox’s claim against Harris is that there
are no factual allegations to help us understand where this case
falls on that sliding scale. Cox alleged that after the fight with Fra-
sier she was moved to a new cell in the same dorm, a move that
Harris had some role in accomplishing.12 But there are no allega-
tions to suggest that in relocating Cox to another cell in the same
dorm Harris knew that Cox and Frasier would encounter each
other in an unsupervised setting. Nor are there other allegations
that would give us insight into the reasonableness of Harris’s ac-
tions. Particularly given Mosley’s recognition that separating pris-
oners is among the reasonable responses a prison official can take
in appropriate circumstances, we cannot say Cox has adequately
alleged that Harris acted in objectively unreasonable manner. As a




12 It is unclear from the amended complaint, which used passive voice,
whether Harris was personally responsible for moving Cox to a new cell.
The GDC officials represent in their brief, however, that it was Harris who
moved Cox. Cox does not challenge this representation in her reply.
USCA11 Case: 20-11425       Date Filed: 10/18/2021     Page: 19 of 21




20-11425               Opinion of the Court                       19

result, we agree with the district court that Cox failed to state a
claim against Harris.
       We emphasize that we do not mean to say that moving a
prisoner from one cell to another in the same dorm is always an
objectively reasonable way to prevent one prisoner from harming
another. Rather, today we merely decide that the amended com-
plaint in this case fails to provide any context from which we can
say that Harris’s actions were objectively unreasonable.
B.    Cox Failed to Allege an Eighth Amendment Claim Based
      on Violations of the PREA.
      Cox made allegations of a different nature against three de-
fendants—Nobles, Perry, and Philbin. The relevant paragraph in
the amended complaint alleged:
      Defendants failed to protect Plaintiff Cox from phys-
      ical and sexual attacks for which they were deliber-
      ately indifferent while Plaintiff was incarcerated at
      Autry State Prison, Central State Prison, and Augus-
      ta State Medical prison. As the Complaint alleges
      that all wardens were notified of the transgender sta-
      tus of the Plaintiff, and PREA requires that the war-
      dens take affirmative steps to classify such
      transgender individuals who are at risk of sexual at-
      tack such as the Plaintiff and take[] steps to protect
      them from attacks by other inmates and to transfer
      them to PREA segregated facilities or dormitories.
      The wardens took no steps and were deliberately in-
      different to the Plaintiff’s sexual status as well as not
USCA11 Case: 20-11425      Date Filed: 10/18/2021     Page: 20 of 21




20                     Opinion of the Court               20-11425

      taking any steps to house [her] in a protected and
      segregated environment.
Doc. 16 at 8 ¶ 22. The above language has caused confusion in
this case. Did Cox invoke the PREA as a private right of action?
Or did she allege that the GDC officials violated her Eighth
Amendment rights by violating the PREA? The GDC officials
took the former interpretation. The district court took the latter.
       We agree with the district court’s interpretation. The
amended complaint alleges one “Cause of Action” that references
the PREA. Id. In support of this cause of action, Cox alleged that
the defendants were “deliberately indifferent” to the risk of sexual
attack Cox faced as a transgender inmate, Doc. 16 at 8–10 ¶¶ 22,
24, 26–28, and that they should have understood the “substantial
risk of serious harm.” Doc. 16 at 9–10 ¶¶ 26–27. This is Eighth
Amendment language. And Cox has consistently described this
cause of action in Eighth Amendment terms. She argued before
the district court that the failure to comply with PREA amounted
to “deliberate[] indifferen[ce].” Doc. 22 at 3. She makes the same
argument on appeal. Further, in her reply brief on appeal, Cox
confirms that she does not believe the PREA provides an inde-
pendent cause of action. Thus, we need not—and do not—decide
today whether the PREA offers a standalone cause of action.
      Instead, we consider Cox’s argument that a violation of the
PREA violates the Eighth Amendment per se. This argument is
without merit. We find no authority to support the proposition
that a litigant can circumvent long-established Eighth Amend-
USCA11 Case: 20-11425       Date Filed: 10/18/2021     Page: 21 of 21




20-11425               Opinion of the Court                        21

ment jurisprudence by alleging a violation of the PREA in a con-
clusory fashion. Cox’s claim, whether based on a violation of
PREA or not, is in essence a claim that the defendants failed to
protect her from abuse by other inmates. The Supreme Court set
out the test for Eighth Amendment failure-to-protect claims in
Farmer. As we explained above, Cox failed to state a claim for re-
lief under the Farmer standard. Although we have no doubt that
PREA documents could put prison officials on notice of a substan-
tial risk of serious harm to an inmate, in this case Cox failed to al-
lege anything to help us discern what the PREA documents said.
Thus, she failed to allege that those documents made prison offi-
cials subjectively aware of a substantial risk of serious harm. So,
considering Cox’s PREA allegations in the context of our tradi-
tional Eighth Amendment inquiry, we must reject her claim.
                        IV. CONCLUSION
      For the foregoing reasons, the district court’s order is af-
firmed.
      AFFIRMED.